—Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered February 20, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third and seventh degrees, and sentencing him, as a second felony offender, to concurrent terms of 7V2 to 15 years, 7V2 to 15 years and 1 year, unanimously affirmed.
The People’s application pursuant to Batson v Kentucky (476 US 79) was properly granted. The record supports the court’s determination that the reasons offered by defense counsel for her peremptory challenges of three prospective jurors were pretextual. The court properly noted counsel’s failure to apply the same reasoning and standards to other similarly situated jurors whom she did not challenge. Such determinations are entitled to great deference since a trial court is in a unique position to determine the credibility of an attorney’s assertion that a challenge is not based on race (see, People v Hernandez, 75 NY2d 350, 356, affd 500 US 352). We perceive no basis for reduction of sentence. Concur — Sullivan, P. J., Rosenberger, Ellerin, Wallach and Marlow, JJ.